ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_04_FR.txt.                                                                                               381




                       OPINION DISSIDENTE DE Mme LA JUGE DONOGHUE

                 [Traduction]

                   Recevabilité — Intégrité de la fonction judiciaire de la Cour — Abus de
                 procédure — Abus de droit.

                    1. La Cour conclut aujourd’hui qu’elle a compétence, sur la base du pro-
                 tocole de signature facultative à la convention de Vienne sur les relations
                 diplomatiques (le « protocole facultatif »), pour connaître de la demande de
                 la Guinée équatoriale, qui affirme que l’immeuble sis au 42 avenue Foch à
                 Paris (l’« immeuble ») est un local de la mission ayant droit au traitement
                 prévu à l’article 22 de la convention de Vienne sur les relations diplomatiques
                 (la « convention de Vienne »). Je suis d’accord avec cette conclusion. Cela
                 étant, j’ai voté contre les alinéas 3) et 4) du paragraphe 154 parce que je consi-
                 dère que cette demande est irrecevable et que la requête aurait dû être rejetée.
                    2. Dans sa troisième exception préliminaire (que la Cour qualifie à
                 juste titre d’exception d’irrecevabilité), la France demande le rejet de l’en-
                 semble de la requête à raison de son « caractère abusif ». La Cour ayant
                 conclu qu’elle n’était pas compétente au titre de la convention des
                 Nations Unies contre la criminalité transnationale organisée, je n’exa-
                 mine ici que la question de la recevabilité de la requête de la Guinée équa-
                 toriale au regard de la convention de Vienne. Je ne me prononce pas sur
                 le bien‑fondé de cette requête, non plus que sur le point, qu’il n’appartient
                 pas à la Cour de trancher, de savoir si M. Teodoro Nguema Obiang
                 Mangue est coupable des infractions dont il a été inculpé en France.
                    3. La France fait valoir à la fois un « abus de procédure » et un « abus
                 de droit » à l’appui de sa troisième exception préliminaire. Il est possible
                 que ces notions aient des significations établies dans certains systèmes juri-
                 diques nationaux. Toutefois, je n’ai connaissance d’aucune définition de
                 l’un ou l’autre terme faisant autorité dans le contexte de la justice interna-
                 tionale. La Cour donne aujourd’hui son avis sur la portée de ces termes.
                    4. La Cour ne juge pas la requête « irrecevable pour abus de procédure
                 ou abus de droit » (arrêt, par. 153). Dans son arrêt, elle traite l’« abus de
                 procédure » et l’« abus de droit » comme deux notions distinctes.
                    Selon la Cour, un abus de procédure « se rapporte à la procédure enga-
                 gée devant une cour ou un tribunal et peut être examiné au stade prélimi-
                 naire » de l’instance. La Cour affirme dans son arrêt qu’une demande ne
                 peut être jugée irrecevable pour « abus de procédure » que lorsqu’il existe
                 des « éléments [l’]attestant clairement » et seulement dans des « circons-
                 tances exceptionnelles » (ibid., par. 150). Elle estime que, en l’espèce, elle
                 n’est pas en présence de telles circonstances.
                    La Cour considère que « l’abus de droit ne peut être invoqué comme
                 cause d’irrecevabilité alors que l’établissement du droit en question relève

                                                                                                93




5 CIJ1142.indb 183                                                                                    21/02/19 15:44

                              immunités et procédures pénales (op. diss. donoghue)                                                  382

                 du fond de l’affaire ». Elle indique que tout argument relatif à un abus de
                 droit sera examiné au stade du fond de l’affaire (arrêt, par. 151).

                    Ainsi, selon le raisonnement de la Cour, une allégation d’abus de pro-
                 cédure peut être considérée comme une exception préliminaire pour ce
                 qui est de la recevabilité, mais elle ne doit être appréciée qu’au regard de
                 l’instance engagée devant la Cour. De plus, selon celle‑ci, une allégation
                 d’abus de droit ne peut avoir aucune incidence sur la recevabilité d’une
                 requête. Elle ne doit être examinée qu’au stade du fond, lorsque la Cour
                 détermine si les droits dont une partie se prévaut ont été établis.
                    L’approche adoptée par la Cour signifie que la conduite qu’un deman-
                 deur suit en dehors de la Cour et sur laquelle il se fonde pour faire valoir
                 certains droits ne ferait pas, aussi abusive soit‑elle, obstacle à la recevabi-
                 lité de la requête.
                    5. Je crois que la Cour, en donnant une définition étroite des notions
                 d’« abus de procédure » et d’« abus de droit » et en isolant chacune de ces
                 notions de l’autre, est passée à côté de l’essentiel de la troisième exception
                 préliminaire de la France :
                         « ce ne sont pas les différents éléments que la France a portés à l’atten-
                         tion de votre haute juridiction, considérés individuellement, qui consti-
                         tuent un abus de procédure. En revanche, pris dans leur ensemble, ils
                         établissent que le recours de la Guinée équatoriale à la Cour est abusif
                         car il procède en réalité d’une stratégie visant à utiliser de manière
                         totalement artificielle le principe des immunités diplomatiques au pro-
                         fit d’une personne qui n’est pas un diplomate, pour entraver les pour-
                         suites pénales engagées à son encontre en France et soustraire les biens
                         personnels qu’il y a acquis à leur éventuelle confiscation.
                         �����������������������������������������������������������������������������������������������������������������
                         La France vous prie de constater que, en vous saisissant, la Guinée
                         équatoriale commet un abus de procédure ayant pour objet de faire
                         couvrir par la Cour l’utilisation indue, abusive, que fait l’Etat requé-
                         rant du droit des immunités diplomatiques. » (CR 2018/2, p. 53‑54,
                         par. 21 et 24 (Pellet) 1.)
                    6. La France fait état d’une utilisation « artificielle » d’un principe par
                 la Guinée équatoriale qui procède d’une « stratégie » culminant dans la
                 saisine de la Cour. Ses allégations soulèvent la question suivante : la
                 conduite sur laquelle s’est fondée la demanderesse pour faire valoir cer-
                 tains droits est‑elle d’une nature telle que la Cour ne devrait pas exercer
                 sa compétence pour déterminer si l’intéressée a ces droits ? Il s’agit d’une
                 question de recevabilité, dont la réponse n’appelle pas de décision quant
                 au point de savoir si les droits dont se prévaut la Guinée équatoriale ont
                 été établis (question de fond).


                     1   Note de bas de page omise.

                                                                                                                                       94




5 CIJ1142.indb 185                                                                                                                            21/02/19 15:44

                          immunités et procédures pénales (op. diss. donoghue)               383

                    7. Certaines questions de recevabilité ne se posent que lorsqu’une
                 ­ artie les soulève. D’autres aspects de la recevabilité touchent au rôle
                 p
                 et à la fonction essentiels de l’organe judiciaire principal des Nations
                 Unies :
                         « Il y a des limitations inhérentes à l’exercice de la fonction judi-
                      ciaire dont la Cour, en tant que tribunal, doit toujours tenir compte.
                      Il peut ainsi y avoir incompatibilité entre, d’un côté, les désirs d’un
                      demandeur ou même des deux parties à une instance et, de l’autre, le
                      devoir de la Cour de conserver son caractère judiciaire. C’est à la
                      Cour elle‑même et non pas aux parties qu’il appartient de veiller à
                      l’intégrité de la fonction judiciaire de la Cour. » (Cameroun septen-
                      trional (Cameroun c. Royaume‑Uni), exceptions préliminaires, arrêt,
                      C.I.J. Recueil 1963, p. 29.)
                    8. Les allégations de la France soulèvent la question de savoir si la
                 Cour peut examiner la requête sans compromettre son intégrité judiciaire.
                 Si l’on peut faire abstraction des âpres propos en question, en y voyant
                 l’hyperbole maniée dans une plaidoirie, les faits dont la Cour est saisie ne
                 sauraient être écartés aussi aisément. Les éléments de preuve ayant trait à
                 la question de la recevabilité (telle que délimitée plus haut au para-
                 graphe 6) ont été présentés à la Cour à ce stade de la procédure et ne sont
                 pas contestés. Les faits pertinents sont évidents au vu des documents sou-
                 mis à la Cour par la Guinée équatoriale, notamment des déclarations de
                 ses représentants. Je résume ces faits ici.
                    9. M. Teodoro Nguema Obiang Mangue est le fils du président de la
                 Guinée équatoriale. En 2004, il est devenu l’unique actionnaire des socié-
                 tés suisses qui détenaient en commun l’immeuble à Paris (mémoire de la
                 Guinée équatoriale, vol. I, par. 2.15‑2.16). A cette époque, il servait
                 comme ministre de l’agriculture et des forêts de la Guinée équatoriale
                 (ibid., vol. I, par. 2.2). (Comme indiqué dans l’arrêt, il a été nommé
                 second vice‑président chargé de la défense et de la sécurité de l’Etat en
                 mai 2012 (par. 29) et vice‑président chargé de la défense nationale et de la
                 sécurité de l’Etat en juin 2016 (par. 34).)
                    10. M. Teodoro Nguema Obiang Mangue fait en France l’objet de
                 poursuites déclenchées par une plainte déposée en 2008, pour l’instruction
                 de laquelle des juges ont été désignés en décembre 2010 (mémoire de la
                 Guinée équatoriale, vol. I, par. 3.23 et 3.29). Il est allégué dans la plainte
                 que diverses personnes, dont M. Teodoro Nguema Obiang Mangue, ont
                 acquis en France des biens mobiliers et immobiliers financés par des fonds
                 provenant de détournements de fonds publics étrangers, notamment ceux
                 de la Guinée équatoriale (ibid., vol. I, par. 3.19, 3.23 et 3.30). En juillet
                 2011, le procureur de la République a indiqué aux juges d’instruction que
                 « les faits pour lesquels ils instruis[ai]ent n[’étaient] susceptibles que de la
                 qualification de blanchiment ou de recel » et que « le blanchiment ou le
                 recel en France d’un bien obtenu à l’aide d’un délit, commis à l’étranger
                 par un étranger, ne relevant pas de la justice française, [était] punissable
                 en France » (ibid., vol. II, p. 90 (annexe 8)).

                                                                                              95




5 CIJ1142.indb 187                                                                                  21/02/19 15:44

                         immunités et procédures pénales (op. diss. donoghue)               384

                    11. A compter du 28 septembre 2011, comme suite à cette procédure
                 pénale, les autorités françaises ont mené une série de perquisitions dans
                 l’immeuble, au cours desquelles elles ont saisi de nombreux biens person-
                 nels dont elles ont pris possession (mémoire de la Guinée équatoriale,
                 vol. I, par. 3.54). Elles ont saisi l’immeuble proprement dit le 19 juillet
                 2012 (ibid., vol. I, par. 4.24).
                    12. Toujours à compter de septembre 2011, la Guinée équatoriale et
                 M. Teodoro Nguema Obiang Mangue ont pris une série de mesures
                 concernant l’immeuble :
                   i) Un accord en date du 15 septembre 2011 prévoit que les actions que
                      détenait M. Teodoro Nguema Obiang Mangue dans les sociétés suisses
                      copropriétaires de l’immeuble seraient transférées à l’Etat de Guinée
                      équatoriale, qui devrait à son tour transférer la somme de 34 millions
                      d’euros sur le compte bancaire de EDUM S.L. à Malabo (ibid., vol. I,
                      par. 2.17 et 4.38 ; réponses écrites de la Guinée équatoriale aux ques-
                      tions posées par M. le juge Bennouna et Mme la juge Donoghue au
                      terme de l’audience tenue le 19 octobre 2016 à 17 heures, annexe 1,
                      art. 1, 3 et 4). Selon le jugement rendu par le Tribunal correctionnel de
                      Paris le 27 octobre 2017, EDUM S.L. est une société équato‑gui-
                      néenne par l’intermédiaire de laquelle M. Teodoro Nguema Obiang
                      Mangue réglait ses dépenses personnelles (jugement rendu par le Tri-
                      bunal correctionnel de Paris le 27 octobre 2017, p. 76).
                  ii) Moins de trois semaines après la conclusion de la convention de trans-
                      fert de propriété de l’immeuble, le 4 octobre 2011, la Guinée équato-
                      riale a adressé au ministère français des affaires étrangères une note
                      diplomatique indiquant qu’il « dispos[ait] depuis plusieurs années » de
                      cet immeuble (ibid., vol. III, p. 53 (annexe 33) ; voir aussi vol. I,
                      par. 4.4). Il ajoutait dans cette note que l’immeuble était utilisé « pour
                      l’accomplissement des fonctions de sa mission diplomatique » et avait
                      à ce titre droit à la protection prévue à l’article 22 de la convention de
                      Vienne (ibid.).
                 iii) Le 17 octobre 2011, la Guinée équatoriale a affirmé dans une note
                      verbale adressée à la France que l’immeuble était la résidence officielle
                      de la déléguée permanente de la Guinée équatoriale auprès de
                      l’UNESCO, Mme Mariola Bindang Obiang, qui exercerait également
                      les fonctions de chargée d’affaires par intérim de la mission diploma-
                      tique, également située dans l’immeuble (ibid., vol. III, p. 60
                      (annexe 36) ; voir aussi vol. I, par. 4.9).
                 iv) Le 14 février 2012, dans trois communications aux autorités françaises
                      et une note verbale à l’UNESCO, la Guinée équatoriale a affirmé que
                      l’immeuble était la résidence de sa représentante permanente auprès
                      de l’UNESCO (ibid., vol. III, p. 62 (annexe 37) ; vol. III, p. 64
                      (annexe 38) ; vol. III, p. 66 (annexe 39) ; vol. III, p. 72 (annexe 41) ;
                      voir aussi vol. I, par. 4.10‑4.12).
                  v) Le 9 mars 2012, l’ambassade de Guinée équatoriale a écrit au ministre
                      français de la justice en indiquant ce qui suit : « La République de Gui-

                                                                                             96




5 CIJ1142.indb 189                                                                                 21/02/19 15:44

                         immunités et procédures pénales (op. diss. donoghue)            385

                     née équatoriale est propriétaire d’un ensemble immobilier situé
                     40/42 avenue Foch à Paris, depuis le 15 septembre 2011, affecté à sa
                     mission diplomatique et déclaré comme tel au ministère des affaires
                     étrangères et européennes par note verbale no 365/11 du 4 octobre
                     2011. » (Mémoire de la Guinée équatoriale, vol. III, p. 77 (annexe 43).)
                     Sa note verbale du 12 mars 2012 adressée au ministre des affaires
                     étrangères avait le même objet (ibid., vol. III, p. 80‑81 (annexe 44)).
                     Aucune de ces notes n’indiquait que l’immeuble était la résidence de la
                     représentante permanente auprès de l’UNESCO. (L’accord de siège
                     entre l’UNESCO et la France régit les privilèges et immunités du per-
                     sonnel des délégations permanentes auprès de l’UNESCO et le statut
                     des bâtiments qui abritent leur résidence ou leurs bureaux, et aucune
                     des parties n’a suggéré que la Cour avait compétence pour décider de
                     l’application de cet accord en l’espèce.)
                 vi) En juillet 2012, huit jours après que les autorités françaises eurent
                     émis une ordonnance de saisie pénale immobilière visant l’immeuble,
                     la Guinée équatoriale a informé le Gouvernement français que « les
                     services de l’ambassade [étaient], à partir de vendredi 27 juillet 2012,
                     installés à l’adresse sise : 42 avenue Foch, Paris 16e, immeuble qu’elle
                     utilis[ait] désormais pour l’accomplissement des fonctions de sa mis-
                     sion diplomatique en France » (ibid., vol. III, p. 88 (annexe 47) ; voir
                     aussi vol. I, par. 4.25).
                   13. Le président de la Guinée équatoriale a précisé l’objet des actes
                 décrits ci‑dessus dans une lettre à son homologue français datée du
                 14 février 2012 :
                        « Votre Excellence n’est pas sans être informé que mon fils, Teo-
                     doro NGUEMA OBIANG MANGUE, a vécu en France, où il a
                     effectué ses études, de son enfance à l’âge adulte. La France a été le
                     pays de sa préférence et, en tant que jeune, il a acquis un logement à
                     Paris, mais que, à cause des pressions exercées contre sa personne, du
                     fait d’une supposée acquisition illégale de biens, il a décidé de
                     revendre ledit immeuble au Gouvernement de la République de Gui-
                     née équatoriale.
                        A ce jour, l’immeuble en question est une propriété légalement
                     acquise par le Gouvernement de Guinée équatoriale et où réside
                     actuellement la Représentante auprès de l’UNESCO, chargée des
                     biens de l’Ambassade. Ladite propriété jouit de la protection légale
                     et diplomatique, en accord avec la Convention de Vienne et des
                     accords bilatéraux signés entre les deux Etats.
                        Cet immeuble fait lamentablement l’objet d’une poursuite judi-
                     ciaire, apparemment grâce aux dénonciations infondées de certaines
                     ONG, sans aucune justification légale. » (Ibid., vol. III, p. 66
                     (annexe 39) ; voir aussi vol. I, par. 4.11.)
                  14. Ces éléments établissent que, en 2004, M. Teodoro Nguema Obiang
                 Mangue est devenu l’actionnaire unique des sociétés copropriétaires de

                                                                                          97




5 CIJ1142.indb 191                                                                              21/02/19 15:44

                             immunités et procédures pénales (op. diss. donoghue)           386

                 l’immeuble, propriété de valeur se trouvant sur le territoire français.
                 Depuis décembre 2010, il est poursuivi en France pour blanchiment
                 d’argent (un moyen de soustraire des biens aux autorités chargées de veil-
                 ler au respect de la loi). Par la suite, à partir de 2011, la Guinée équato-
                 riale a coopéré avec M. Teodoro Nguema Obiang Mangue pour prendre
                 une série de mesures concernant l’immeuble. Elle a fait diverses affirma-
                 tions aux autorités françaises au sujet de l’utilisation de cet immeuble, sur
                 la base desquelles elle a invoqué l’immunité et l’inviolabilité. Si les mesures
                 qu’elle a prises sont suivies d’effet, les biens immobiliers se trouvant sur le
                 territoire français, qui avaient été entre les mains d’un individu faisant
                 l’objet de poursuites, seront protégés de toute action des autorités fran-
                 çaises en tant que locaux inviolables de la mission ne pouvant « faire l’ob-
                 jet d’aucune perquisition, réquisition, saisie ou mesure d’exécution » en
                 vertu de l’article 22 de la convention de Vienne. La somme de 34 millions
                 d’euros versée en échange de ces biens échappe également aux autorités
                 françaises chargées de veiller au respect de la loi, puisqu’elle a été virée
                 sur un compte bancaire en Guinée équatoriale.
                    15. Le président de la Guinée équatoriale a bien indiqué que le but de
                 ces mesures est d’ordre personnel et vise à faire face aux difficultés aux-
                 quelles se heurte son fils. Un tel objectif est en totale contradiction avec le
                 régime des privilèges et immunités prévu par la convention de Vienne, qui
                 dispose en son préambule que le but des privilèges et immunités « est non
                 pas d’avantager des individus mais d’assurer l’accomplissement efficace des
                 fonctions des missions diplomatiques en tant que représentant des Etats ».
                    16. Lors de l’audience sur les mesures conservatoires, la France a indi-
                 qué que « les officiers de police judiciaire qui ont procédé aux perquisi-
                 tions de l’immeuble en 2012 n’y ont découvert aucun document officiel de
                 la Guinée équatoriale, ou de sa mission diplomatique en France »
                 (CR 2016/15, p. 29, par. 25 (Pellet) 1). La Guinée équatoriale n’a pas
                 réfuté cette affirmation et n’a pas non plus indiqué à la Cour que des
                 archives de l’ambassade ou d’autres documents officiels faisaient partie
                 des biens que les autorités françaises avaient saisis ou dont elles avaient
                 pris possession lors de leurs perquisitions de l’immeuble.
                    17. Comme la Cour l’a relevé, « il n’est pas d’exigence plus fondamen-
                 tale que celle de l’inviolabilité des diplomates et des ambassades » (Per-
                 sonnel diplomatique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis
                 d’Amérique c. Iran), mesures conservatoires, ordonnance du 15 décembre
                 1979, C.I.J. Recueil 1979, p. 19, par. 38). Malgré leur importance pour le
                 fonctionnement de la diplomatie, l’immunité et l’inviolabilité du person-
                 nel et des missions diplomatiques coexistent dans une relation tendue
                 avec d’autres intérêts des Etats et de parties privées. Chaque jour, des
                 juristes de ministères des affaires étrangères dialoguent avec leurs homo-
                 logues d’autres capitales au sujet de l’application de la convention de
                 Vienne à des cas particuliers. Des divergences apparaissent inévitable-
                 ment. Les parties au protocole facultatif ont reconnu que la Cour est une
                     1   Note de bas de page omise.

                                                                                             98




5 CIJ1142.indb 193                                                                                 21/02/19 15:44

                         immunités et procédures pénales (op. diss. donoghue)              387

                 instance appropriée pour examiner ces divergences. Si la Cour refuse de
                 trancher un différend découlant de la convention de Vienne alors qu’elle
                 a compétence pour le faire, il n’y aura pas de règlement judiciaire sur le
                 fond, ce qui peut ne pas être satisfaisant pour les deux Parties. Ce n’est
                 que dans des « circonstances exceptionnelles », pour reprendre les termes
                 qu’elle a employés aujourd’hui, que la Cour devrait refuser d’exercer sa
                 compétence à l’égard d’un tel différend.
                    18. La présente affaire est l’une de ces circonstances exceptionnelles.
                 La séquence des mesures prises par la Guinée équatoriale est établie par
                 les documents que celle‑ci a présentés. L’objet de ces mesures, qui a été
                 énoncé par le président équato‑guinéen, est manifeste. Les éléments
                 concernant la nature de la conduite de la Guinée équatoriale sont
                 concluants et satisfont aisément aux critères plus stricts d’établissement
                 de la preuve que la Cour a semblé requérir dans certaines circonstances
                 (par exemple « des éléments clairs et convaincants » (Application de l’ac-
                 cord intérimaire du 13 septembre 1995 (ex‑République yougoslave de
                 Macédoine c. Grèce), arrêt, C.I.J. Recueil 2011 (II), p. 685, par. 132,
                 citant l’arbitrage de Tacna‑Arica (Chili/Pérou) (1925), RSA, vol. II,
                 p. 930)). La Guinée équatoriale n’a rien dit à la Cour qui porte à croire
                 que ses fonctions diplomatiques ont été perturbées lorsque les autorités
                 françaises ont pénétré dans l’immeuble et lancé des perquisitions en sep-
                 tembre 2011, et rien n’indique que les autorités françaises aient pénétré
                 dans l’immeuble ou l’aient saisi à cette fin. Le rejet de cette requête ne
                 ferait pas peser de menace sur les fonctions diplomatiques. De plus, la
                 décision prise par la Cour aujourd’hui signifie que, jusqu’à ce que celle‑ci
                 rende son arrêt sur le fond, la Guinée équatoriale continuera de bénéficier
                 de l’ordonnance en indication de mesures conservatoires rendue le
                 7 décembre 2016.
                    19. Malgré des éléments démontrant de manière concluante la nature
                 de la conduite que la demanderesse a suivie et sur laquelle elle se fonde
                 pour faire valoir certains droits devant la Cour, celle‑ci permet à l’affaire
                 d’aller jusqu’au fond, comme s’il s’agissait d’une énième mésentente sur
                 les nuances du régime de l’immunité diplomatique. Je suis convaincue que
                 la Cour, pour préserver l’intégrité de sa fonction judiciaire, n’aurait pas
                 dû permettre à la Guinée équatoriale de se servir d’elle pour continuer
                 d’agir de la sorte. Elle aurait au contraire dû retenir la troisième exception
                 préliminaire. En conséquence, je suis en désaccord avec sa conclusion.

                 (Signé) Joan E. Donoghue.




                                                                                            99




5 CIJ1142.indb 195                                                                                21/02/19 15:44

